DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 22 March 2021.  Claims 11, 13, 15- 23 are pending. Claims 11, 13, 15-20 are currently amended, and claim 12 and 14 are cancelled.  

Priority  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s filling of drawings with respect to the drawing objection as set forth in the office action of 26 July 2021 have been fully considered and are persuasive. As such, the objection to the drawings has been withdrawn.   
Applicant’s amendments, with respect to the objection to claim 10 as set forth in the Office Action of 26 July 2021 have been fully considered and are persuasive.  As such, the objection to claim 10 has been withdrawn.
Applicant’s amendments and/or arguments, with respect to the claim interpretation under 35 USC 112(f) as set forth in the Office Action of 26 July 2021 have been fully considered are persuasive.  As such the claim interpretation under USC 112(f) is withdrawn. 
Applicant’s amendments/arguments, with respect to the rejection of claim 20 under 35 USC 112(a) as set forth in the Office Action of 26 July 2021 have been fully considered and are persuasive. As such the rejection under 35 USC 112(a) for claim 20 is withdrawn. 
Applicant’s amendments, with respect to the rejection of claims 11, 13, and 15-20 under 35 USC 112(b) as set forth in the Office Action of 26 July have been fully considered and are persuasive. As such, the rejection of claims 11, 13, and 15-19 as previously presented has been withdrawn. However, such amendments have caused further confusion and 112b issues addressed below under 35 USC 112(b).
Applicant’s amendments/arguments with respect to the rejection of claims 11, 13, and 15-20 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and are not persuasive. 
Applicant specifically argues that claims 11, 13, and 15-20 have been amended herein without prejudice to clarify that they are directed to a system that actively monitors a functioning of a vehicle and actively controls how a server performs transmissions based on such monitoring, thereby. 
However, the Examiner has considered the arguments/amendments to claims 11, 13, and 15-20, but does not believe that the rejection under 35 USC 101 has been overcome. The actively monitoring a function(s) (e.g. speed) of the vehicle are recited at a high level of generality (i.e., as a general means for monitoring and gathering data), and amount to mere data gathering, which is a form of insignificant extra-solution activity (see 101 analysis below). Furthermore, the transmission steps are recited at a high level of generality (i.e. as a general action or change being taken based on the 
Furthermore, the claims as presented are directed to an abstract idea without significantly more. As such, the rejection of claims 1-11 and 13 under USC 101 is maintained herein. 

Applicant’s arguments with respect to claims 11, 16, and 20 as being unpatentable under 35 USC 102 as anticipated by Tafti are persuasive, however see rejection below for these claims under 35 USC 103 as being unpatentable over Tafti in view of Bailing and examiner’s response in regards the arguments of the features amended in the claim. 
Applicant’s arguments with respect to claims 13 and 15 under USC 103 as being unpatnentable over Tafti in view of Bailing, Claims 17-18 under USC 103 as being unpatnentable over Tafti in view of Kalai, and Claim 19 under USC 103 as being unpatnentable over Tafi in view of Susumu have been fully considered but are not persuasive. 
The examiner has carefully considered applicant’s arguments in regards the new features in the claim and the features argued by the applicant and respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable  that as long as the monitored vehicle speed is greater than a first threshold, then the greater the monitored present speed, the smaller is the territory size that is ascertained. Furthermore, in the same paragraphs Bailing teaches monitoring the speed of a device (vehicle) and may be coupled to a map version engine which may generate the map data as a set of map tiles. Further, the version of the map data to render on the map is determined as a function of the device (vehicle) speed (see specifically paragraphs 0031-0035). Furthermore, an example is provided in paragraph 0018 in which that as device is stationary compared to high speed (implying present speed is not greater than the first threshold), the map version engine selects versions of the map data with high 
Furthermore, applicant argues that Bailiang is not directed to a size of territory for which map tiles are provided to a vehicle. Rather, Bailiang concerns an amount of detail that is displayed for a given territory size. In other words, for a same 3 mile radius, either a lot of detail can be displayed concerning that 3 mile radius or little detail can be displayed concerning that 3 mile radius. Bailiang concerns the level of detail displayed. Examiner respectfully disagrees specifically at paragraphs 0018, 0030, and 0037, teaches generating versions of map data with different level of geographical information (information density) and other factors. For example in paragraph 0030 and 0037, teaches including or omitting geographical features for map data to be retrieved based on the speed of which the portable device is moving. 
Furthermore, applicant argues that Bailiang does not concern what is transmitted by a server to a vehicle, but rather concerns how much detail of the map the vehicle actually displays to the user. Firstly, examiner asserts that Bailing’s reference was not used to map this limitation of the claim. Examiner pointed to Jafari Tafti to teach transmitting by a server to the vehicle see at least 0046, 0075-0077, 0079, 0083, and 0086, Jafari Tafti teaches transmitting requested map data (map tiles) from the server to the vehicle, and further which layer of data to fetch, which may depend on how large a geographical area in which the vehicle need to traverse. Secondly examiner still respectfully disagree with the applicant’s arguments and believe Bailing teaches 
 Moreover, Bailiang explains that the faster the vehicle is traveling, the less detail that can be displayed because the driver can handle less visual information the faster the vehicle is traveling. Therefore, according to Bailiang, no matter the speed range of the vehicle, the higher the vehicle speed, the less the level of provided map detail. By contrast, the claims provide that there is a speed range for which the higher the vehicle speed, the greater the ascertained territory size for which the map tiles are provided. Examiner points out that this argument is regarding concepts or limitations in the claim that are identified as indefinite due to lack of clarity in the claim. However, Bailing, specifically on paragraphs [0041-0042], Bailing teaches monitoring the speed of a vehicle or device at different intervals, and based on the speed increasing or decreasing at an interval, a map version (tiles for map) is determined for that interval. 
Lastly, applicant remarks that claims 21-23 do not add new matter and are supported by the present application, including the specification, as originally filed. Claims 21 and 22 depend from claim 11 and are therefore allowable for at least the same reasons as claim 11. Independent claim 23 recites subject matter analogous to that discussed with respect to the patentability of claim 11 and is therefore allowable for at least essentially the same reasons as claim 11. The examiner have considered applicant’s remarks for these claims and respectfully disagree. Please see rejection below for these claims under 35 USC 112(a) new matter. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13, and 15-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 11 and 20 recite the conditions “as long as the monitored present speed is greater than a first threshold, the greater the monitored present speed, the smaller is the territory size that is ascertained; and at least over a range of values of the monitored present speed when the monitored present speed is not greater than the first threshold, 
Furthermore, claim 21 recite the limitation(s) “as long as the monitored present speed is lower than a second threshold, the greater the monitored present speed, the greater is the territory size that is ascertained; and the territory size is maintained constant over all values of the monitored present speed that are between the first threshold and the second threshold, and based on the ascertained territory size, control the external server unit to transmit to the vehicle digital geographical map tiles that correspond to the ascertained territory size”. The specification, specifically on page 12 lines 7-21 teaches similar concept to the limitations above in which size of the territory to be loaded remains constant when the maximum speed of the autonomous speed has been reached, however, nowhere in the specification teaches a second threshold or maintaining the territory size to be constant over values of monitored present speed that are between the first threshold and the second threshold. Further, the specification does not provide support for based on the ascertained territory size, control the external server unit to transmit to the vehicle digital geographical map tiles that correspond to the ascertained territory size.
Furthermore, claim 22 recite the limitation(s) assigning “assigning a second priority, that is lower than the first priority, to those of the map tiles that do not include any portion of the planned driving route and include a portion of a road that branches from at least one of one or more roads of the planned driving route; and assigning a third priority, that is lower than the second priority, to those of the map tiles that do not include any portion of the planned route and do not include any portion of any road that branches from any of the one or more roads of the planned driving route”. The specification, specifically on page 13 lines 13-31 teaches assigning a second priority according to a geographical know data reachable from instantaneous driving route, assigning a third priority to map tiles onto which an arbitrary driving route of presently known data leads. However, nowhere in the specification teaches assigning a second priority, that is lower than the first priority, to those of the map tiles that do not include any portion of the planned driving route and include a portion of a road that branches from at least one of one or more roads of the planned driving route; and assigning a third priority, that is lower than the second priority, to those of the map tiles that do not include any portion of the planned route and do not include any portion of any road that branches from any of the one or more roads of the planned driving route.
claim 23 recite the limitation(s) “classifying the monitored link quality as being high or low; ascertaining a territory size according to programed conditions that: as long as the monitored link quality is classified by the processor to be high, the greater the monitored present speed, the greater is the territory size that is ascertained; and as long as the monitored link quality is classified by the processor to be low, the greater the monitored present speed, the lower is the territory size that is ascertained, based on the ascertained territory size, controlling the external server to transmit to the vehicle map tiles that correspond to the ascertained territory size.”. The specification does not provide support for the abovementioned limitations. Referring to the specification, specifically on paragraph 0027, “high or Low” is being referred to priority. “map tiles having a lower assigned priority level are not loaded until the quality of the data link improves and/or all map tiles having a higher priority level 8 have already been downloaded”, also see paragraph 0032. The specification does not correlate territory size to quality of link. Rather, the quality of the link seems to relate to the priority of the data loaded. Further, the specification does not provide support for based on the ascertained territory size, control the external server unit to transmit to the vehicle digital geographical map tiles that correspond to the ascertained territory size
Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11, 13, and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is directed to a method however, claim 11 recites the limitations “a vehicle monitoring a present speed of the vehicle, a processor of a control unit of the vehicle, etc.”  The claim as phrased is viewed to be vague and indefinite because it is unclear what the applicant is referring to.  Claim 11 embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101.  It is not clear if the claim is directed to either a "process" or a "machine”. Further in line 4, the recited limitation “a vehicle monitoring a present speed of the vehicle” is indefinite. It is unclear to the examiner what vehicle is this referring to, is it a vehicle monitoring its own present speed, or a vehicle monitoring present speed of another vehicle. Examiner is interpreting this limitation that a vehicle is monitoring its own speed. Further in lines 10-15, the recited limitation(s) “as long as the monitored present speed is greater than a first threshold, the greater the monitored present speed, the smaller is the territory size that is ascertained; and at least over a range of values of the monitored present speed when the monitored present speed is not greater than the first threshold, the greater the monitored present speed, the greater is the territory size that is ascertained” are indefinite. It is unclear to the examiner what these limitation(s) intend to perform. as long as the monitored present speed is greater than a first threshold, the greater the monitored present speed,…” or second condition “at least over a range of values of the monitored present speed when the monitored present speed is not greater than the first threshold, the greater the monitored present speed,…” are trying to relate to the rest of the limitations. For example is the first condition aims to determine a first threshold that that the greater the present speed (exceeding the first threshold) the smaller is the territory size or is it when the vehicle is greater than a first threshold, the smaller the territory size. Similar to the second condition how is it when the monitored present speed is not greater than the first threshold, the greater the monitored present speed and what does this mean? Is it when the monitored present speed is not greater than the first threshold, the greater the territory size that is ascertained? Examiner is interpreting this limitation that as the speed of the vehicle is greater than a first threshold the smaller the ascertained territory size and as long the speed is not greater than the first threshold, the greater the ascertained territory size. 
In claim 13 the recited limitation “wherein the first threshold is such that whenever the vehicle speed is above the first threshold, the vehicle is during manually operated.” is indefinite. It is not clear to the examiner what the limitation(s) are trying to claim. It seems like the limitation(s) intends to further describe the first threshold “such that”, but then recites a condition whenever the vehicle speed is above the first threshold, the vehicle is during operated manually. It seems like the limitation is intended to claim that the vehicle is 
In claim 15 line 2, the recited limitation “the external server” is indefinite. It is unclear to the examiner if this is referring to the external server unit recited in
In claim 17 line 3, the recited limitation “prioritized in the order” is indefinite. It is unclear to the examiner if this limitation is intended to recite “in the prioritized order” information” or if the order in this limitation referring to a different order with insufficient antecedent basis in the claim. Examiner interprets this limitation to refer to the prioritized order. 
In claim 19 line 2, the recited limitation(s) “the external server” is indefinite. It is unclear to the examiner if this limitation is referring to the external server unit in claim 11 or new limitation. 
In claim 20 lines 12-19, the recited limitation(s) “as long as the monitored present speed is greater than a first threshold, the greater the monitored present speed, the smaller is the territory size that the processor ascertains; and at least over a range of values of the monitored present speed when the monitored present speed is not greater than the first threshold, the greater the monitored present speed, the greater is the territory size that the processor ascertains” are indefinite. It is unclear to the examiner what these limitation(s) intend to perform. Specifically it is not clear what the fist condition “as long as the monitored present speed is greater than a first threshold, the greater the monitored present speed,…” or second condition “at least over a range of values of the monitored present speed when the monitored present speed is not greater than the first threshold, the greater the monitored present speed,…” are trying to relate to the rest of the limitations. For example is the first condition aim to determine a first threshold that that the greater the present speed (exceeding the first threshold) the smaller is the territory size or is it when the vehicle is greater than a first threshold, the smaller the territory size. Similar to the second condition how is it when the monitored present speed is not greater than the first threshold, the greater the monitored present speed and what does this mean? Is it when the monitored present speed is not greater than the first threshold, the greater the territory size that is ascertained? Examiner is interpreting this limitation that as the speed of the vehicle is greater than a first threshold the smaller the ascertained territory size and as long the speed is not greater than the first threshold, the greater the ascertained territory size. Furthermore, the recited limitation “transmit to the vehicle digital geographical map tiles” in line 21 is indefinite. It is unclear to the examiner if this is transmitting digital geographical map tiles to the vehicle or is transmitting to the map of the vehicle (digital geographical map), tiles that correspond to the ascertained territory size. Examiner is interpreting this limitation to such that tiles that correspond to the ascertained territory size is transmitted to digital geographical map).   
Claim 21 recite the limitation(s) “as long as the monitored present speed is lower than a second threshold, the greater the monitored present speed, the greater the monitored present speed. Is it referring to greater than the second threshold, it is not clear greater than what the monitored present speed is being compared to ascertain the territory size. Furthermore, it is not clear if the second threshold is lower or higher than the first threshold. Is the second threshold greater than the first threshold? Because if that’s the case then the claim is indefinite because the claim previously (in the independent claim) recites that when the monitored present speed is not greater than the first threshold, the greater the monitored present speed, the greater is the territory size that is ascertained. Therefore, the territory size ascertained is only greater if the monitored present speed is not greater than the first threshold. Hence if the second threshold is greater than the first threshold, then how is the territory size ascertained is greater when the present speed is lower than a second threshold yet higher than the first threshold? Examiner is interpreting this limitation such that the territory size ascertained is only greater if the monitored present speed is not greater than the first threshold. 
Claim 23 is directed to a method however, claim 23 recites the limitations “a vehicle monitoring a present speed of the vehicle, the vehicle monitoring a link high or low are relative terms that provides no clear boundary, see MPEP 2173.05(b). Further in line 4, the recited limitation “a vehicle monitoring a present speed of the vehicle” is indefinite. It is unclear to the examiner what vehicle is this referring to, is it a vehicle monitoring its own present speed, or a vehicle monitoring present speed of another vehicle. Examiner is interpreting this limitation such that the vehicle is monitoring its own speed.
Claims 16, 18, and 22 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 13, and 15-23 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  

When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 11, 13, and 15-23 are rejected under 35 U.S.C. 101 because independent claims 11, 20 and 23 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  Independent claims 1 and 20 recite ascertaining a territory size to be loaded by the vehicle for a planned driving of the vehicle according to conditions (such that): as long as the monitored present speed is greater than a first threshold, the greater the monitored present speed, the smaller is the territory size that is ascertained; and at least over a range of values of the monitored present speed when the monitored 
The independent claims 11 and 20 recite(s) the additional limitations of monitoring a present speed of the vehicle, controlling the external server unit to perform 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 13, 15-19, and 21-22 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 11, 13, and 15-23 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 15-16, 18, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jafari Tafti et al (US20190049990) in view of Bailiang (US20150260528). 
With respect to claim 11, Jafari Tafti discloses a method for loading digital geographical map tiles by an autonomous or semi- autonomous vehicle from an external server unit (see at least [abstract]), the method comprising the following steps: a vehicle monitoring a present speed of the vehicle (see at least [0055], [0058], and [0075-0076], Jafari Tafti discloses monitoring the speed of the vehicle at a given speed traveling in a geographical area.); a processor of a control unit of the vehicle ascertaining a territory size to be loaded by the vehicle for a planned driving (see at least [0049], [0055], and [0058], Jafari Tafti discloses extracting (loading) map tiles of geographical area for the vehicle route planning.); the processor calculating a list of map tiles that corresponds to the ascertained territory size to be loaded, excluding map tiles already stored in the control unit of the vehicle (see at least [0012], [0051-0052], [0055], [0058-0059], and [0080], Jafari Tafti discloses determining the level of map data to be fetched or pre-fetched or can request new map tiles from the cloud based system and not what’s already stored in the stored memory.); the processor ascertaining a prioritized order of the listed map tiles (see at least [0075-0079], and [0083],); and the processor controlling the external server unit to perform a tile transmission to the vehicle according to the calculated list of map tiles and in the prioritized order (see at least [0046], [0075-0077], [0079], [0083], and [0086], Jafari Tafti teaches transmitting requested map data (map tiles) from the server to the vehicle, and further which layer of data to fetch, which may depend on how large a geographical area in which the vehicle need to traverse.).
However, Jafari Tafti do not specifically teach the ascertaining of the territory size to be loaded by the vehicle for the planned driving route of the vehicle is according to programmed conditions that: as long as the monitored present speed is greater than a first threshold, the greater the monitored present speed, the smaller is the territory size that is ascertained; and at least over a range of values of the monitored present speed when the monitored present speed is not greater than the first threshold, the greater the monitored present speed, the greater is the territory size that is ascertained. 
(see at least [0017-0018], [0023], [0029], [0031-0035], [0041-0042]), Bailing teaches monitoring the speed of a device (vehicle) and may be coupled to a map version engine which may generate the map data as a set of map tiles. Further, the version of the map data to render on the map is determined as a function of the device (vehicle) speed (see specifically paragraphs 0031-0035). Furthermore, an example is provided in paragraph 0017 in which that as the speed increases (implying present speed is greater than a first threshold), the map version engine selects versions of the map data with less details or lower information density (smaller territory size).); and at least over a range of values of the monitored present speed when the monitored present speed is not greater than the first threshold, the greater the monitored present speed, the greater is the territory size that is ascertained (see at least [0017-0018], [0023], [0029], [0031-0035], [0041-0042], Bailing teaches monitoring the speed of a device (vehicle) and may be coupled to a map version engine which may generate the map data as a set of map tiles. Further, the version of the map data to render on the map is determined as a function of the device (vehicle) speed (see specifically paragraphs 0031-0035). Furthermore, an example is provided in paragraph 0018 in which that as device is stationary compared to high speed (implying present speed is not greater than the first threshold), the map version engine selects versions of the map data with high information density (greater territory size).). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jafari Tafti et al to incorporate the teachings of Bailiang wherein the ascertaining of the territory size to be loaded by the vehicle for the planned driving route of the vehicle is according to programmed conditions that: as long as the monitored present speed is greater than a first threshold, the greater the monitored present speed, the smaller is the territory size that is ascertained; and at least over a range of values of the monitored present speed when the monitored present speed is not greater than the first threshold, the greater the monitored present speed, the greater is the territory size that is ascertained. This would be done to improve navigation of the vehicle at varying speeds and increase safety during driving (see Bailiang para [0004]).
With respect to claim 13, Jafari Tafti modified by Bailing teaches wherein the territory size to be loaded is minimized with increasing speed during manual operation of the vehicle (see Bailing at least [0018], Bailing teaches an example(s) when a user is stationary or is travelling at high speed (implying of manual operation), the system generates low information density map data when the speed of the user (vehicle) is high (increased)). 
With respect to claim 15, Jafari Tafti modified by Bailing teaches wherein the controlling of the external server is performed so that only the map tiles of immediate surroundings of the vehicle are loaded during a low speed of the vehicle (see Bailing at least [0031-0035] and [0041]).
With respect to claim 16, Jafari Tafti teaches wherein the prioritization is according to relevance for the planned driving route of the vehicle (see at least [0058], [0075-0077], [0079], and [0083]). 
With respect to claim 18, Jafari Tafti teaches wherein the calculated list corresponds to an area relevant for the vehicle for a portion of the planned driving route that is registered over an extended time period of a course of a trip over the driving route (see at least [0058], [0075-0077], [0079], and [0083]). 
With respect to claim 20, Jafari Tafti modified by Bailing teaches a system comprising (see at least [abstract]): an external server unit (see Jafari Tafti at least [0050], [0055], and [0058]); and a vehicle configured to perform an autonomous or semi-autonomous drive (see Jafari Tafti at least [0058]); wherein the vehicle is configured to monitor a present speed of the vehicle (see Jafari Tafti at least [0055], [0058], and [0075-0076], Jafari Tafti discloses monitoring the speed of the vehicle at a given speed traveling in a geographical area.), a processor of the vehicle is configured to: ascertain a territory size to be loaded by the vehicle for a planned driving route of the vehicle (see Jafari Tafti at least [0049], [0055], and [0058], Jafari Tafti discloses extracting (loading) map tiles of geographical area for the vehicle route planning.), based on the territory size, control the external server unit to transmit to the vehicle digital geographical map tiles that correspond to the ascertained territory size (see Jafari Tafti at least [0046], [0075-0077], [0079], [0083], and [0086], Jafari Tafti teaches transmitting requested map data (map tiles) from the server to the vehicle, and further which layer of data to fetch, which may depend on how large a geographical area in which the vehicle need to traverse.); ascertaining of the (see Bailing at least [0017-0018], [0023], [0029], [0031-0035], [0041-0042]), Bailing teaches monitoring the speed of a device (vehicle) and may be coupled to a map version engine which may generate the map data as a set of map tiles. Further, the version of the map data to render on the map is determined as a function of the device (vehicle) speed (see specifically paragraphs 0031-0035). Furthermore, an example is provided in paragraph 0017 in which that as the speed increases (implying present speed is greater than a first threshold), the map version engine selects versions of the map data with less details or lower information density (smaller territory size).); and at least over a range of values of the monitored present speed when the monitored present speed is not greater than the first threshold, the greater the monitored present speed, the greater is the territory size that the processor ascertains (see Bailing at least [0017-0018], [0023], [0029], [0031-0035], [0041-0042], Bailing teaches monitoring the speed of a device (vehicle) and may be coupled to a map version engine which may generate the map data as a set of map tiles. Further, the version of the map data to render on the map is determined as a function of the device (vehicle) speed (see specifically paragraphs 0031-0035). Furthermore, an example is provided in paragraph 0018 in which that as device is stationary compared to high speed (implying present speed is not greater than the first threshold), the map version engine selects versions of the map data with high information density (greater territory size), see claim 11 above for rationale of obviousness, motivation and reason to combine).
With respect to claim 21, Jafari Tafti modified by Bailing teach wherein the programmed conditions are such that: as long as the monitored present speed is lower than a second threshold, the greater the monitored present speed, the greater is the territory size that is ascertained; and the territory size is maintained constant over all values of the monitored present speed that are between the first threshold and the second threshold (see Bailing at least [0017-0018], [0023], [0029], [0031-0035], [0041-0042], Bailing teaches monitoring the speed of a device (vehicle) and may be coupled to a map version engine which may generate the map data as a set of map tiles. Further, the version of the map data to render on the map is determined as a function of the device (vehicle) speed (see specifically paragraphs 0031-0035). Furthermore, an example is provided in paragraph 0018 in which that as device is stationary compared to high speed (implying present speed is lower than a threshold), the map version engine selects versions of the map data with high information density (greater territory size).); and the territory size is maintained constant over all values of the monitored present speed that are between the first threshold and the second threshold (see Bailing at least [0041-0042], Bailing teaches speed intervals and selecting the map data for that speed interval. See claim 11 above for rationale of obviousness, motivation and reason to combine).
With respect to claim 22, Jafari Tafti teaches wherein the ascertaining of the prioritized order includes: assigning a first priority to those of the map tiles that include a portion of the planned driving route (see at least [0062], [0065], [0071-0072], [0075], and [0078], Jafari Tafti disclose providing layer 3 map data for an autonomous vehicle, further, Jafari Tafti discloses determining which layer map should be fetched (implying priority based on future connectivity); assigning a second priority, that is lower than the first priority, to those of the map tiles that do not include any portion of the planned driving route and include a portion of a road that branches from at least one of one or more roads of the planned driving route (see at least [0062], [0065], [0071-0072], [0075], and [0078], Jafari Tafti discloses a map layer 2 which contain less details than map layer 3 and which may be determined to be fetched based on future connectivity.); and assigning a third priority, that is lower than the second priority, to those of the map tiles that do not include any portion of the planned route and do not include any portion of any road that branches from any of the one or more roads of the planned driving route (see at least [0062], [0065], [0071-0072], [0075], and [0078], Jafari Tafti discloses a map layer 1 which contain less details than map layer 2 and which may be determined to be fetched based on future connectivity.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jafari Tafti et al (US20190049990) in view of Bailiang (US20150260528) in view of Kalai et al (US20130147820). 
With respect to claim 17, Jafari Tafti as modified by Bailing do not specifically teach wherein the prioritization is performed such that those of the map tiles which are passed through by the planned driving route of the vehicle are prioritized in the order. Kalai teaches wherein the prioritization is performed such that those of the map tiles (see at least [0032], and [0055-0059]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jafari Tafti to incorporate the teachings of Bailiang wherein the prioritization is performed such that those of the map tiles which are passed through by the planned driving route of the vehicle are prioritized in the order. This would be done to increase efficiency of retrieving of map data to sufficiently satisfy visual requirements during navigation of a vehicle (see Kalai et al para 0007).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jafari Tafti et al (US20190049990) in view of Bailiang (US20150260528) in view of Iwamoto Susumu (JP2016088334). 
With respect to claim 19, Jafari Tafti as modified by Bailing do not specifically teach wherein the controlling of the external server to transmit according to the calculated list of map tiles is performed during a manual operation of the vehicle and the transmitted map tiles are subsequently used the vehicle for autonomous driving that is initiated by a switch into an autonomous mode in response to a deceleration of the vehicle. Iwamoto Susumu teaches wherein map tiles loaded during the manual operation of the vehicle are provided to the vehicle for the autonomous driving by a deceleration and a switch into an autonomous mode (see at least [0032] and [0089-0091]).
 to incorporate the teachings of Iwamoto Susumu wherein the controlling of the external server to transmit according to the calculated list of map tiles is performed during a manual operation of the vehicle and the transmitted map tiles are subsequently used the vehicle for autonomous driving that is initiated by a switch into an autonomous mode in response to a deceleration of the vehicle. This would be done to improve a safe shifting from a manual driving state to an automatic driving state by increasing the suitability of said shifting (see Iwamoto Susumu para 0007-0008).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jafari Tafti et al (US20190049990) in view of Dicke (US20090182500). 
With respect to claim 23, Jafari Tafti teaches a method of a vehicle (see at least [abstract]), the method comprising the following steps: a vehicle monitoring a present speed of the vehicle (see at least [0055], [0058], and [0075-0076], Jafari Tafti discloses monitoring the speed of the vehicle at a given speed traveling in a geographical area.); the vehicle monitoring a link quality of a data link between the vehicle and an external server (see at least [0050], [0055], and [0058], Jafari Tafti discloses monitoring availability of connectivity between cloud based system and the autonomous vehicle.); controlling the external server to transmit to the vehicle map tiles that correspond to the ascertained territory size (see at least [0046], [0075-0077], [0079], [0083], and [0086],Jafari Tafti teaches transmitting requested map data (map tiles) from the server to the vehicle, and further which layer of data to fetch, which may depend on how large a geographical area in which the vehicle need to traverse.). 
However, Jafari Tafti do not specifically teach a processor of the vehicle performing the following: classifying the monitored link quality as being high or low; ascertaining a territory size according to programed conditions that: as long as the monitored link quality is classified by the processor to be high, the greater the monitored present speed, the greater is the territory size that is ascertained; and as long as the monitored link quality is classified by the processor to be low, the greater the monitored present speed, the lower is the territory size that is ascertained; and based on the ascertained territory size.  
Dicke teaches a processor of the vehicle performing the following: classifying the monitored link quality as being high or low (see at least [0012] and [0080], Dicke teaches classifying the signal strength (weak or strong) to modulate the map data); ascertaining a territory size according to programed conditions that: as long as the monitored link quality is classified by the processor to be high, the greater the monitored present speed, the greater is the territory size that is ascertained (see at least [0030], [0033], [0078-0080], and [0087-0089], Dicke teaches dynamically displaying map data density based on signal strength and/or device velocity, therefore it’s an obvious variant that when strength of the signal is strong the map data displayed would be greater even at high speeds of the vehicle.); and as long as the monitored link quality is classified by the processor to be low, the greater the monitored present speed, the lower is the territory size that is ascertained; and based on the ascertained territory size (see at least [0030], [0033], [0078-0080], and [0087-0089], Dike teaches dynamically displaying map data density based on signal strength and/or device velocity, therefore it’s an obvious variant that when strength of the signal is weak (see para 0030),  the map data displayed would be lower at high speeds of the vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jafari Tafti to incorporate the teachings of Dicke a processor of the vehicle performing the following: classifying the monitored link quality as being high or low; ascertaining a territory size according to programed conditions that: as long as the monitored link quality is classified by the processor to be high, the greater the monitored present speed, the greater is the territory size that is ascertained; and as long as the monitored link quality is classified by the processor to be low, the greater the monitored present speed, the lower is the territory size that is ascertained; and based on the ascertained territory size. This would be done to improve the quality of the map displayed for routing (see Dicke para 0109). 

Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in the office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/A.A.K./Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667